EXAMINER'S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Francis Plati on May 4, 2021.

The application has been amended as follows: 
On lines 3-4 on Claim 1, please replace the phrase “a filter screen inner wall” with the phrase “an inner wall”.
On line 6 of Claim 1, please insert the phrase “of the filter screen” between the phrase “the inner wall” and the phrase “to the outer”.
On line 14 of Claim 1, please replace the phrase “the filter screen inner wall” with the phrase “the inner wall of the filter screen”.
On lines 1-2 of Claim 2, please replace the phrase “the discharge support” with the phrase “the at least one discharge support”.
On line 3 of Claim 2, please replace the phrase “the discharge support” with the phrase “the at least one discharge support”.
On line 4 of Claim 3, please replace the phrase “the discharge support” with the phrase “the at least one discharge support”.
On lines 1-2 of Claim 6, please replace the phrase “further comprising multiple discharge supports” with the phrase “, wherein the at least one discharge support comprises multiple discharge supports”.
On lines 1-2 of Claim 8, please replace the phrase “further comprising multiple dislodger supports” with the phrase “, wherein the at least one dislodger support comprises multiple dislodger supports”.
On line 2 of Claim 10, please insert the phrase “the at least one dislodger support comprises” between the word “and” and the phrase “multiple sets”.
On line 2 of Claim 14, please replace the phrase “the discharge support” with the phrase “the at least one discharge support”.
On line 4 of Claim 15, please replace the word “contaminants” with the phrase “the fibrous non-condensable contaminant”.
On line 5 of Claim 15, please replace the word “contaminants” with the phrase “the fibrous non-condensable contaminant”.
Please cancel Claims 16-20.



Response to Arguments
Applicant’s arguments, filed January 7, 2021 with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.   Specifically, Applicant argues on pages 9-10 of the Remarks section as indicated by the page number at the bottom of each page that previous primary reference Moore, (WO 2005/097289), discloses forcing “a fluid from an inner surface to an exterior surface to clean the exterior surface of the filter element” rather than having the claimed “dislodger assembly configured to clean at least a portion of the fibrous non-condensable contaminant collected on the inner wall of the filter screen”.  The Examiner acknowledgers that Moore does not disclose this feature.  The Examiner also notes that the addition of new claimed limitation “vapor passing through the filter screen in a direction from the inner wall to the outer surface” results in the withdrawal of previous secondary references Gil et al., (“Gil”, US 2013/0026111) and Takatsuka et al., (“Takatsuka”, US 2006/0043014), since these references are directed to liquid or fluid, not vapor or gas.  The Examiner has withdrawn the previous prior art rejection as a result.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons stated above in the “Response to Arguments” section, the Examiner conducted further searching and consideration of the claimed invention within relevant fields of endeavor.  After doing so, the Examiner determined that the claimed invention of independent Claim 1 as a whole is patentable over the closest prior art, such as Moore, (WO 2005/097289), Gil et al., (“Gil”, US 2013/0026111), as well as newly found prior art reference Lean et al., (“Lean”, US 2012/0074074).  In particular, the Examiner has concluded that the claim limitations “a turbine housing having walls…a turbine comprising paddles” in combination with the claim limitation “a dislodger assembly” in the art of “a vapor relief strainer element assembly” are patentable over these references and others reviewed during searching.
Thus, the Examiner allows Claims 1-3 & 5-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779